         Case 1:20-cr-00001-LEK Document 7 Filed 01/16/20 Page 1 of 1                                 PageID #: 17


AO 455(Rev. 01/09) Waiver of an Indictment        ORIGINAL
                                     United States District Court
                                                          for the                                     FILED IN THE
                                                    District of Hawaii                     UNITED STATES DiSTRICT COURT
                                                                                                   DISTRICT OF HAWAII
                                                                                                            e      ifv...
                 United States of America                                                                N 16
                                V.                                  case No, 20-00001
                     ANABEL CABEBE                                                                 SUE BEITIA, CLERK

                            Defendant


                                             WAIVER OF AN INDICTMENT


        I understand that I have been accused of one or more offenses punishable by imprisonment for more than one
year. I was advised in open court of my rights and the nature of the proposed charges against me.

         After receiving this advice, I waive my right to prosecution by indictment and consent to prosecution by
information.




Date:        01/16/2020
                                                                          *
                                                                           tkmJ       Defendant's
                                                                                      Doiovi/^    signature




                                                                                Signatim^^d^n^0^^^t9rnef
                                                                                     MICHAEL GREEN
                                                                               Printed name ofdefendant's attorney




                                                                           iMkj/        Judge's signature
                                                                                    ^ .hjnao ^ <




                                                                                  Judge's printed name and title
